Case 9:18-cv-81004-RKA Document 68-2 Entered on FLSD Docket 07/05/2019 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   MELANIE DAVIS, on behalf of herself and      Civil Case No.: 18-cv-81004-RKA
   all others similarly situated,
                                                Judge: Hon. Roy K Altman
                        Plaintiff,              Magistrate Judge: Hon. Dave Lee Brannon
   v.

   POST UNIVERSITY, INC.,

                        Defendant.




   Declaration of Jeremy M. Glapion In Support of Plaintiff’s Motion for Class Certification
Case 9:18-cv-81004-RKA Document 68-2 Entered on FLSD Docket 07/05/2019 Page 2 of 3



          I, Jeremy M. Glapion, declare as follows:

          1.      I am the founder of Glapion Law Firm and a member in good standing of the State

   Bars of New Jersey and New York. I am admitted pro hac vice for this matter.

          2.      I make this declaration based on my own personal knowledge. If called upon to

   testify, I could and would testify competently to the truth of the matters stated herein.

          3.      Glapion Law Firm is a plaintiff-side consumer protection firm with a focus on cases

   alleging violations of the Telephone Consumer Protection Act and Fair Debt Collection Practices

   Act.

          4.      Since May 2015, I have recovered over $1 million for clients in dozens of individual

   TCPA cases.

          5.      In addition, I have been appointed lead counsel in three separate TCPA class

   actions:

                  a. Willis et al. v. IHeartMedia, Inc., Case No. 16-CV-02455 (Cook County, Feb.

                      19, 2016) (co-lead counsel in $8.5m class action settlement involving

                      allegations that defendant sent text message advertisements without consent);

                  b. Allard et al. v. SCI Direct, Inc., Case No. 16-cv-01033 (M.D. Tenn. 2016) (sole

                      lead counsel in certified TCPA class action alleging defendant made

                      prerecorded telemarketing calls without consent and did not maintain adequate

                      do-not-call policies and procedures).

                  c. Griffith v. ContextMedia Health, Inc., 16-cv-2900 (N.D. Ill. 2016) (co-lead

                      counsel in a $2.9 million class action settlement in a certified TCPA class action

                      alleging defendant sent automated text messages after recipients asked




                                                     1
Case 9:18-cv-81004-RKA Document 68-2 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                       defendant to stop). This settlement resulted in one of the largest per-member

                       recoveries in the history of the TCPA.

            6.     Prior to founding Glapion Law Firm, I was an attorney at the law firm of Lieff

   Cabraser Heimann & Bernstein, LLP (“LCHB”) in New York (2013-2015), a law clerk to The

   Honorable Freda L. Wolfson (D.N.J.) (2013), and an associate at Gibson Dunn & Crutcher (2012-

   2013).

            7.     While at LCHB, I was the primary associate on several high-profile consumer

   protection matters, including TCPA class cases such as Henrichs v. Wells Fargo Bank, N.A., Case

   No. 13-CV-05434 (N.D. Cal.); Ossola v. American Express Co., Case No. 13-cv-04836 (N.D. Ill.);

   and Balschmiter v. TD Auto Finance, LLC, Case No. 13-cv-01186 (E.D. Wisc.).

            8.     My experience in the matters listed above, as well as my knowledge of the TCPA

   gained through my handling numerous TCPA actions (both class and individual), has allowed me

   to successfully and capably manage the legal, factual, and procedural issues that accompany TCPA

   class actions, and will allow me to continue to do so here.

            9.     I can also attest to Plaintiff Melanie Davis’ fitness to be appointed representative

   of the Class.

            10.    She has remained involved, helpful, and responsive throughout, and appears to

   understand her obligation to place the interests of the proposed Class ahead of her own.



            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on May 23, 2019, at Wall, NJ.



                                                                  /s/ Jeremy M. Glapion___________
                                                                  Jeremy M. Glapion



                                                      2
